Citation Nr: 0504544	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-17 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes, claimed as secondary to ilio-inguinal nerve damage 
with right groin and rectal pain due to right iliac crest 
graft donor surgery performed at a VA facility in April 1994.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence, claimed as secondary to ilio-inguinal nerve damage 
with right groin and rectal pain due to right iliac crest 
graft donor surgery performed at a VA facility in April 1994.

3.  Entitlement to an increased rating for ilio-inguinal 
nerve damage with right groin and rectal pain due to right 
iliac crest graft donor surgery, currently evaluated as 20 
percent disabling.  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from  May 1959 to June 
1960, according to a DD Form 214 of record, and from May 1961 
to July 1962, according to a VA Form 3101 confirmed by the 
National Personnel Records Center in St. Louis, Missouri.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in February 2001 and August 
2001.  

In December 2004, the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, the motion for 
advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

In January 2005, the veteran testified at a personal hearing 
in Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of that 
hearing has been associated with the claims file.  

The Board notes at the outset that in February 1999 the 
veteran was awarded compensation under 38 U.S.C.A. § 1151 for 
ilio-inguinal nerve damage with right groin and rectal pain 
due to right iliac crest graft donor surgery.  Compensation 
has also been awarded under the same statute for such 
additional disability as scar of the right hip donor site, 
constipation, and carpal tunnel syndrome of the wrists that 
was secondary to the nerve damage.  Compensation under 
38 U.S.C.A. § 1151 is awarded in the same manner "as if" 
such disability was service-connected.  Thus, throughout this 
document reference is made to the veteran's disabilities as 
service-connected, which denotes those disabilities for which 
he is in receipt of compensation under 38 U.S.C.A. § 1151.  

The Board also notes that the veteran has raised the issue of 
secondary service connection for major depression (see 
hearing testimony, page 3, and veteran's statement received 
at the Board in October 2004).  As this issue has not been 
developed by the RO, it is referred there for further 
appropriate consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  Diabetes is not causally related to ilio-inguinal nerve 
damage with right groin and rectal pain due to right iliac 
crest graft donor surgery performed at a VA facility in April 
1994, nor is diabetes shown to be proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in performing the 
right iliac crest graft donor surgery in April 1994, and is 
not the result of an event that was not reasonably 
foreseeable.  

3.  The veteran does not have impotence that is causally 
related to ilio-inguinal nerve damage with right groin and 
rectal pain due to right iliac crest graft donor surgery 
performed at a VA facility in April 1994, nor does the 
evidence show that he has impotence that is proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of VA fault in 
performing the right iliac crest graft donor surgery in April 
1994, and is not the result of an event that was not 
reasonably foreseeable.  

4.  The veteran's service-connected ilio-inguinal nerve 
damage with right groin and rectal pain due to right iliac 
crest graft donor surgery presents an exceptional and unusual 
disability picture so as to render impractical the 
application of the regular schedular standards; given the 
lack of regulatory guidance in evaluating the disability on 
an extraschedular basis, the impracticability of rating the 
disability by analogy for purposes of assigning an 
extraschedular evaluation, and an unemployment situation that 
has not changed over many years, extraschedular compensation 
at the 10 percent rate is shown to be sufficient.  

5.  The veteran's service-connected disabilities of ilio-
inguinal nerve damage with right groin and rectal pain due to 
right iliac crest graft donor surgery, carpal tunnel syndrome 
of the right and left wrists, scar at the right hip donor 
site, and constipation are currently shown to produce a 
disability picture that more nearly approximates that of the 
veteran being prevented from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Diabetes did not proximately result from ilio-inguinal 
nerve damage with right groin and rectal pain due to right 
iliac crest graft donor surgery performed at a VA facility in 
April 1994; nor has the criteria for compensation under 38 
U.S.C.A. § 1151 for diabetes as a result of right iliac crest 
graft donor surgery in April 1994 been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.358, 3.361 
(2004). 

2.  Impotence did not proximately result from ilio-inguinal 
nerve damage with right groin and rectal pain due to right 
iliac crest graft donor surgery performed at a VA facility in 
April 1994; nor has the criteria for compensation under 38 
U.S.C.A. § 1151 for impotence as a result of right iliac 
crest graft donor surgery in April 1994 been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.310, 
3.358, 3.361 (2004). 

3.  The criteria for the assignment of a rating in excess of 
20 percent for ilio-inguinal nerve damage with right groin 
and rectal pain due to right iliac crest graft donor surgery 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 4.123, 4.124a, 
Diagnostic Code 8630 (2004).

4.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision.  In any case, VCAA notice 
was sent to the veteran prior to the certification and 
transfer of the case to the Board in September 2004, and, as 
explained herein below, strictly complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised him of what was required to prevail on his claims, 
what specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The March 2004 letter also 
requested that the veteran describe any additional 
information or evidence that he would like VA to obtain in 
regard to his claims or that he furnish any additional 
pertinent information or evidence in his possession.  

Further, the veteran was provided with a copy of the rating 
decisions dated in February 2001 and August 2001 setting 
forth the general requirements of applicable law pertaining 
to the claims, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In those 
rating decisions, the RO also informed the veteran of the 
reasons for his claims were denied and the evidence it had 
considered in denying those claims.  The general advisements 
were reiterated in the statement of the case issued in 
October 2002 (which also contained the regulations 
promulgated in light of the VCAA), and in the supplemental 
statements of the case issued in October 2003, April 2004 
(which also contained pertinent sections of the VCAA), May 
2004, and August 2004.  The statement of the case and 
supplemental statements of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the rating decisions, statement of the case, and supplemental 
statement of the case, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  In short, the veteran has for 
all intents and purposes, if not explicitly, been notified of 
the information or evidence necessary to substantiate his 
claims and the parties responsible for obtaining that 
evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in January 2005.  The RO has obtained outpatient 
treatment records from the VA.  The veteran has not furnished 
signed release forms, identifying those private records that 
he wants the RO to obtain on his behalf.  VA has also 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a comprehensive VA general medical examination 
in August 2000, specifically to evaluate all his current 
medical problems, and VA medical examinations in November 
2002 and April 2004, to assess the severity of his service-
connected carpal tunnel syndrome.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Compensation Under 38 U.S.C.A. 
§ 1151

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (to be codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  Given that the effect of the changes 
is to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151, of which the veteran 
has been clearly advised, he is not prejudiced in the 
disposition of his claims herein.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, in written statements and testimony, the 
veteran asserts that he incurred diabetes and impotence as a 
result of ilio-inguinal nerve damage with right groin and 
rectal pain due to right iliac crest graft donor surgery 
performed at a VA facility in April 1994, for which he is 
already in receipt of compensation under 38 U.S.C.A. § 1151.  
His claims are made on a secondary basis.  As noted in the 
introduction, compensation under 38 U.S.C.A. § 1151 is 
awarded "as if" such disability was service-connected.  
Service connection is warranted for diabetes and impotence 
where such disabilities are proximately due to or the result 
of a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).

The Board, however, after a careful review of the evidence 
finds diabetes and impotence are not causally related to 
ilio-inguinal nerve damage with right groin and rectal pain 
due to right iliac crest graft donor surgery performed at a 
VA facility in April 1994.  Further, the veteran's diabetes 
and impotence are not due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault in performing the right iliac crest graft donor 
surgery in April 1994, and is not the result of an event that 
was not reasonably foreseeable.  

The medical records on review show that in April 1994 the 
veteran underwent cervical spine surgery, which required a 
graft from the right iliac crest that, in turn, resulted in 
ilio-inguinal nerve damage with right groin and rectal pain.  
Neither diabetes nor impotence is shown to exist prior to the 
surgery.  VA outpatient records dated beginning in May 1995 
indicate that the veteran was taking oral medication for 
diabetes.  At a VA general medical examination in October 
1995, the diagnoses included diabetes mellitus, with the 
veteran unable to provide a specific history related to his 
diabetes to include his treatment.  A laboratory evaluation 
that day revealed glucosuria.  At a VA neurological 
examination in January 1999, the impression from an 
electromyogram was mild diabetic neuropathy, motor-sensory.  
The doctor opined that diabetes made the veteran's ilio-
inguinal neuropathy more likely to occur.  

In a July 2000 statement, the veteran's private family 
physician indicated that the veteran had a chronic complaint 
of dyspareunia, which seemed to originate from the right 
ilio-inguinal nerve distribution.  He also noted that the 
veteran's low back pain was also a factor.  VA outpatient 
records from that time show that the veteran was prescribed 
various medications for chronic severe groin and rectal pain.  
In a March 2001 statement, the veteran's private family 
physician indicated that the veteran suffered from chronic 
sexual dysfunction due to painful erections due to ilio-
inguinal nerve damage.  He also noted that the veteran had 
chronic low back pain and that his medical problems caused 
him to get very little exercise, which compromised his 
diabetic care.  In a July 2001 VA urology consultation, the 
veteran was seen for, among other things, a complaint 
regarding the inability to have any sexual activity due to 
the pain in his right hip radiating into his groin and 
perineum.  He indicated that he was able to have strong 
erections.  The assessment was injury to the right ilio-
inguinal nerve with pain.  The doctor noted that there was no 
genitourinary problem to be evaluated and that the veteran 
claimed he was unable to have sexual intercourse due to pain.  

At a January 2005 hearing, the veteran testified that he had 
not in fact been diagnosed with impotence but that his claim 
was based on his inability to have a sexual relationship due 
to excruciating right groin and rectal pain.  He analogized 
his condition to impotence.  As for his diabetes, he 
testified that he developed the condition about a year after 
his April 1994 surgery due to his inability to remain 
physically active as a result of nerve damage from the 
surgery.  He indicated that, despite his requests, none of 
his doctors would attest to his sedentary lifestyle being a 
contributing factor in the onset of his diabetes.  

In regard to his diabetes claim, there is no medical evidence 
showing that the veteran's diabetic condition is in any way 
related to his ilio-inguinal nerve damage or to his surgery 
in April 1994.  Diabetes is initially shown to be manifest in 
about May 1995, and it appears that a VA examiner in October 
1995 believed his diabetes had actually preceded, or came 
before, the ilio-inguinal neuropathy, making the latter more 
likely to occur.  While the veteran's own family physician 
felt that his diabetic care was being compromised, there is 
no medical evidence showing that the veteran's ilio-inguinal 
nerve damage had aggravated or increased the severity of his 
underlying diabetic condition.  Further, the physician's 
belief was expressed in regard to the veteran's inability to 
exercise due to all his medical problems.  It is also 
noteworthy, as stated by the veteran at his hearing, that he 
was unable to obtain an opinion from any of his doctors, 
relating the onset of his diabetes to his sedentary 
lifestyle.  

In regard to his impotence claim, there is no medical 
evidence that the veteran has a diagnosis of impotence.  
Without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted at his hearing, the veteran contends that 
he is essentially impotent in consideration of the fact that 
his groin pain was too excruciating for him to have a sexual 
relationship.  Evidence of the veteran's medication regimen 
supports the contention regarding pain; however, the medical 
evidence also shows that the veteran is able to have strong 
erections.  Moreover, the veteran is already in receipt of 
compensation for right groin and rectal pain.  

While the veteran sincerely believes that he has diabetes and 
impotence that have resulted from the right iliac crest graft 
donor surgery in April 1994, he has no specialized medical 
training with regard to these matters.  Thus, his assertions 
alone may not be considered competent evidence to establish 
fault, carelessness, a lack of foreseeability, or the 
existence of disability attributable to the surgery or to the 
ilio-inguinal nerve damage with right groin and rectal pain 
that has resulted therefrom.  See Espiritu v. Brown, 2 Vet. 
App. 492 (1992).  

The weight of the credible evidence is against the veteran's 
claims that he has diabetes and impotence that are related to 
ilio-inguinal nerve damage with right groin and rectal pain 
due to right iliac crest graft donor surgery performed at a 
VA facility in April 1994.  Further, the weight of the 
credible evidence demonstrates that the claimed additional 
disabilities are not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with the 
surgery in April 1994.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151.  As the preponderance 
of the evidence is against the veteran's claims, the benefit 
of the doubt doctrine is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   



III.  Merits of the Claim for an Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

A review of the record shows that the veteran's service-
connected ilio-inguinal nerve damage with right groin and 
rectal pain due to right iliac crest graft donor surgery is 
currently rated 20 percent disabling under Diagnostic Code 
8630, for severe neuritis of the ilio-inguinal nerve.  A 10 
percent rating is the maximum evaluation available under that 
code or comparable code.  See 38 C.F.R. § 4.123 (2004); 
38 C.F.R. § 4.124a, Diagnostic Code 8530 (paralysis) and 
Diagnostic Code 8730 (neuralgia).  While VA's Rating Schedule 
ordinarily will apply, there are exceptional or unusual 
factors that can render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

In an April 2000 decision, the Board granted the veteran's 
disability a higher rating on an extraschedular basis.  The 
Board found that the veteran's disability presented such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  The Board thus granted an extraschedular rating 
that amounted to an additional 10 percent, but no more.  

At present, the veteran contends that his condition is more 
disabling than is reflected by the current 20 percent rating 
and warrants a higher rating.  As noted, his current rating 
is already in excess of that allowed under the Rating 
Schedule.  Further, and as noted in the Board's April 2000 
decision, the evidence does not demonstrate that his 
disability warrants a rating under another diagnostic code in 
the Rating Schedule.  38 C.F.R. § 4.124a.  Thus, the issue to 
be addressed is whether his disability warrants a rating in 
excess of 10 percent on an extraschedular basis, beyond the 
criteria for a 10 percent schedular rating under Code 8630 
that he already meets.  However, after consideration of all 
evidence of record, the Board concludes that an increased 
rating for the veteran's ilio-inguinal nerve damage with 
right groin and rectal pain due to right iliac crest graft 
donor surgery is not in order.  

In considering an extraschedular rating in excess of 10 
percent, the Board is particularly mindful of the lack of 
regulatory guidance in this respect.  The pertinent 
regulation (38 C.F.R. § 3.321(b)(1)) provides that the 
"governing norm" in such cases warranting an extraschedular 
rating is that there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization.  In this 
case, the veteran is not employed, and has not been since he 
underwent surgery in 1994 on his right iliac crest to harvest 
a graft that resulted in ilio-inguinal nerve damage with 
right groin and rectal pain, and there is no medical evidence 
of frequent admissions to the hospital for his disability.  
Therefore, assessing the detrimental impact on the veteran's 
employment by his disability is not possible.  

Furthermore, the issue of the veteran's employability is 
addressed in this document with regard to a claim for a TDIU 
rating, which contemplates the veteran's employability in 
light of all service-connected disabilities.  Evaluating 
disability under the Rating Schedule is intended to 
compensate, as far as can practicably be determined, the 
average impairment in earning capacity resulting from a 
service-connected disability.  The degree of disability is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the grade of disability.  38 C.F.R. § 4.1.  
Thus, in this case the veteran's current schedular disability 
rating of 10 percent already contemplates average earning 
capacity impairment.  The Board has previously recognized 
that the veteran's case is unusual and that his disability 
merits an additional 10 percent rating on a basis beyond the 
schedular criteria.  The veteran was not employed at the time 
of the Board April 2000 decision, and his employment 
situation has not changed since that time.  In light of the 
foregoing, the Board finds that the veteran's ilio-inguinal 
nerve damage with right groin and rectal pain due to right 
iliac crest graft donor surgery is most appropriately 
evaluated by the currently assigned extraschedular rating.  

Even turning to the Rating Schedule in an attempt to 
analogize the veteran's ilio-inguinal nerve damage with right 
groin and rectal pain to a closely related disease or injury 
is problematic in a case such as this.  The regulations 
provide that in certain circumstances it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous; however, 
conjectural analogies are to be avoided as are the use of 
analogous ratings for conditions not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
veteran's disability involves damage to the ilio-inguinal 
nerve, with pain as one of the chief manifestations.  In the 
Board's judgment, there is not another diagnostic code to 
which the veteran's disability may reasonably be rated by 
analogy, where the disease or injury carries out comparable 
functions, is located nearby, and manifests similar symptoms.  
For purposes of assigning an extraschedular evaluation, 
rating by analogy would not be an accurate or reliable 
approach.  

In carefully considering the veteran's contentions and the 
record, it is the Board's conclusion that the preponderance 
of the evidence is against an increased rating for ilio-
inguinal nerve damage with right groin and rectal pain due to 
right iliac crest graft donor surgery.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



IV.  Merits of the Claim for a TDIU

The veteran contends that his service-connected disabilities 
prevent him from obtaining gainful employment.  Total 
disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  In determining whether there is one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2004).  

The veteran's service-connected disabilities consist of 
carpal tunnel syndrome of the right wrist, rated as 30 
percent disabling; carpal tunnel syndrome of the left wrist, 
rated as 20 percent disabling; ilio-inguinal nerve damage 
with right groin and rectal pain due to right iliac crest 
graft donor surgery, rated as 20 percent disabling; scar at 
the right hip donor site, rated as 10 percent disabling; and 
constipation, rated as noncompensable.  (Service connection 
for carpal tunnel syndrome was established as secondary to 
crutch use due to the ilio-inguinal nerve damage.)  The 
combined evaluation is 60 percent.  As each of the 
disabilities results from common etiology, the veteran thus 
satisfies the percentage rating standards for individual 
unemployability benefits.  The issue then is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  

Also, it is necessary that the record reflect some factor 
that places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record of evidence, in the Board's opinion, does show 
that the veteran currently has been rendered unemployable 
based on his service-connected disabilities.  

On his TDIU application received in June 2000, the veteran 
indicated that he was unable to engage in substantially 
gainful employment due to ilio-inguinal nerve damage with 
right groin and rectal pain due to right iliac crest graft 
donor surgery.  He reported that he became too disabled to 
work in April 1994 (at the time of his surgery), and has not 
tried to obtain employment since then.  He indicated that for 
many years prior to his surgery in April 1994 he was a self-
employed medical equipment repairman.  Also, his formal 
education consisted of two years of high school, and he had 
not had any other education or training before he became too 
disabled to work.  

There is medical evidence that his service-connected 
disabilities produce a significant measure of occupational 
impairment that more nearly approximates that consistent with 
him now being rendered unemployable.  

The VA and private records in the file show that the veteran 
has disabilities other than his service-connected 
disabilities, and these are not for consideration in 
determining his unemployability.  The private medical records 
show complaints and/or treatment for a variety of ailments, 
to include hypertension, diabetes, chronic sexual 
dysfunction, degenerative disc and facet disease of the 
lumbar spine, sigmoid diverticulosis, fatty liver disease, 
and dyslipidemia controlled with medication.  Diabetes and 
hypertension was also controlled on medication.  However, 
medical evidence reflects that his service-connected 
disabilities are his principal health concern without which 
he would most probably be gainfully employed.  

The noteworthy medical evidence when evaluating the veteran's 
employability includes physicians' statements.  In February 
2004, his private physician opined that the veteran was 
totally unemployable even at sedentary duties due to chronic 
pain from prior VA surgery and right ilio-inguinal 
neuropathy.  He also noted the veteran's carpal tunnel 
syndrome.  Further attributing to the veteran's 
unemployability was the fact that he was chronically on high-
grade narcotic therapy, which caused cognitive impairment, as 
stated by his physician.  Prior to that, a VA doctor in 
October 2000 stated that the veteran could not gainfully be 
employed due to his need for pain medications, which made him 
constipated.  In short, the medical evidence shows that the 
service-connected ilio-inguinal nerve damage with right groin 
and rectal pain due to right iliac crest graft donor surgery, 
carpal tunnel syndrome of the right and left wrists, scar at 
the right hip donor site, and constipation have reached a 
level of severity consistent with the veteran being prevented 
from obtaining substantially gainful employment.  

Further, at his January 2005 Board hearing, the veteran 
testified that he applied for VA vocational rehabilitation, 
but that he was unable to travel to the testing center.  In 
any case, there is no evidence that he has currently been 
able to pursue job retraining or secure another job.  The 
veteran appeared at the hearing in a motorized scooter.  He 
asserted that, due to his nerve damage and pain, he was only 
able to walk a very short distance using Canadian crutches 
before he had to use the scooter.  He testified that he had a 
10th grade education and later obtained his high school 
general equivalency diploma (GED), and that he most recently 
worked as a self-employed medical equipment repairman in the 
month prior to his April 1994 surgery.  With his background 
and education, it cannot be concluded that the veteran is 
employable given the current manifestations of his service-
connected carpal tunnel syndrome of the right and left wrists 
and his ilio-inguinal nerve damage with right groin and 
rectal pain due to right iliac crest graft donor surgery.  

After a review of the entire record, the Board finds that the 
veteran could not be hired in a suitable form of gainful 
employment as a result of his service-connected disabilities.  
Thus, the Board finds that the criteria for a TDIU rating are 
met in this case.  




ORDER

Compensation under 38 U.S.C.A. § 1151 for diabetes, claimed 
as secondary to ilio-inguinal nerve damage with right groin 
and rectal pain due to right iliac crest graft donor surgery 
performed at a VA facility in April 1994, is denied.

Compensation under 38 U.S.C.A. § 1151 for impotence, claimed 
as secondary to ilio-inguinal nerve damage with right groin 
and rectal pain due to right iliac crest graft donor surgery 
performed at a VA facility in April 1994, is denied.

An increased rating for ilio-inguinal nerve damage with right 
groin and rectal pain due to right iliac crest graft donor 
surgery is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the regulations controlling disbursement 
of VA monetary funds.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


